Citation Nr: 0027466	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  99-12 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a stomach 
disability.

3.  Entitlement to a rating in excess of 20 percent for a 
left shoulder disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from July 1954 to June 1958 
and from May 1959 to October 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between a 
current back disability and active service.  

2.  The veteran has not presented or identified competent 
medical evidence of a current stomach disability.  

3.  The veteran's service-connected left shoulder disability 
is manifested by degenerative arthritis with slight 
limitation of motion at the shoulder.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for a 
stomach disability is not well grounded.  38 U.S.C.A. 
§ 5107(a).  

3.  The criteria for a rating in excess of 20 percent for a 
left shoulder disability have not been met.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 4.71a, Diagnostic Code 5202 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the veteran's service medical records is negative 
for complaints, treatment, or findings referable to a back 
disability.  The service records show that in July 1955, the 
veteran was seen with complaints of abdominal cramps and 
pain.  On examination, the abdomen was soft and without 
muscle guarding.  There was evidence of moderate tenderness 
just below and to the right of the umbilicus.  The examiner 
noted that there was an outside possibility of appendicitis 
but he did not believe that it was appendicitis but rather 
mild gastroenteritis.  The June 1958 separation examination 
was revealed no abnormalities.  Service medical records for 
the veteran's period of active service from 1959 to 1962 was 
negative for complaints, findings, or treatment of a back or 
stomach disability.  

The veteran was accorded a VA examination in January 1973.  
At that time, there was no reported symptomatology referable 
to the veteran's back or stomach.  There were no 
abnormalities noted and there were no diagnoses referable to 
a back or stomach disability.  

Private medical records dated in April 1993 show that the 
veteran was seen with complaints of left hip and leg pain.  
At that time, he reported that he began to experienced pain 
when he snapped his back while bending over two months 
earlier.  He also reported that he had experienced pulled 
muscles in his back.  X-rays taken in 1995 revealed 
hyperlordosis, mild in lower lumbar.

The veteran was accorded a VA examination in July 1998.  At 
that time, he reported chronic back pain.  There were no 
reported complaints referable to the stomach.  A diagnosis of 
a back or stomach disability was not provided.  

In an October 1998 statement, an acquaintance of the veteran 
reported that he had known the veteran since his separation 
from service.  He reported that at the time of the veteran's 
separation he had problems with his stomach.  He reported 
that he had not seen the veteran in years but talked to him 
via telephone and had heard that he continued to have stomach 
problems.  

Pertinent Law and Regulations

The threshold question to be answered is whether the 
appellant has presented evidence of well grounded claims, 
that is, claims which are plausible and meritorious on their 
own or capable of substantiation.  If he has not, his appeal 
must fail and the Board has no duty to further assist him 
with the development of his claims.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S.Ct. 2348 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease entity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or during an applicable 
presumption period; (b) evidence showing post- service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Clyburn v. 
West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

In general, service connection may be granted for 
disabilities incurred in or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Analysis

Back disability

The evidence shows the veteran is currently diagnosed with 
hyperlordosis of the lumbar, thus satisfying the first prong 
of the test for the submittal of a well-grounded claim.

There is no competent evidence of hyperlordosis in service, 
and the veteran would not be competent to diagnosis that 
disability in himself or to say that any particular incident 
of service was related to the current back disability.

What is lacking under the Caluza test in the present case is 
medical evidence that the veteran's current back disability 
is related to active service.  Specifically, there is no 
medical evidence to establish a causal link between the 
veteran's back disability and service.  The veteran's opinion 
that his back disability is directly related to active 
service does not meet this standard.  As the Court held in 
Grottveit, questions of medical diagnosis or causation 
require the expertise of a medical professional.  The veteran 
has neither presented nor indicated that evidence which tends 
to establish a causal relationship exist between his post- 
service back disability and active service.

In the absence of competent evidence of a nexus between the 
claimed disability and service, the claim is not well 
grounded and must be denied.

Stomach disability

The service medical records show that the veteran was seen in 
1955 with complaints of abdominal cramps and pain.  
Thereafter, no additional complaints or findings associated 
with a disorder of the abdomen was made during service.  
Nonetheless, the veteran is competent to report that he has 
had a continuity of symptomatology since service.  See 
Savage.  However, competent medical evidence is needed to 
relate the conditions noted in service and thereafter, to a 
current disability.  In this case, there is no such evidence.

The post-service medical evidence is negative for any 
findings of or diagnosis of a stomach disability.  In the 
absence of competent evidence of current disability, the 
claim for service connection for a stomach disability is not 
well grounded and must be denied.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998).

Increased Rating

As an initial matter, the Board concludes that the veteran's 
claim of entitlement to an increased rating for a left 
shoulder disorder is well grounded within the meaning of the 
statutes and judicial construction.  38 U.S.C.A. § 5107(a).  
When a veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  Bruce v. 
West, 11 Vet. App. 405, 409 (1998); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim. 38 U.S.C.A. § 5107.  In this regard, the 
veteran has been accorded a recent VA examination, and there 
is no indication that there are additional records that have 
not been obtained and which would be pertinent to the present 
claim.  Thus, no further development is required in order to 
comply with VA's duty to assist as mandated by 38 U.S.C.A. § 
5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (1999), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned. 38 
C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (1999); Fanning v. Brown, 
4 Vet. App. 225 (1993).  However, in Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994), the Court held that evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.  38 C.F.R. § 4.25 (1999).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (1999) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (1999).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

However, the Court has also held that where a diagnostic code 
is not predicated on a limited range of motion alone, such as 
with Diagnostic Code 5202, the provisions of 38 C.F.R. §§ 
4.40 and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

In applying these regulations the Court has held that the 
examiner should determine whether the subject disability is 
manifested by weakened movement, excess fatigability, or 
incoordination.  Such inquiry should not be limited to 
muscles or nerves, and these determinations should, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102. 4.3 (1999).

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background

Service medical records show that the veteran was diagnosed 
with recurrent left shoulder dislocation and subsequently 
underwent corrective surgery in 1962.  The record reflects 
that the veteran continued to experience pain and was 
medically discharged.  .  

The veteran was accorded a VA examination in January 1973.  
On examination, normal range of motion was reported.  There 
was no evidence of subluxation and no evidence of weakness 
with external or internal rotation.  There was some atrophy 
of the left supraspinatus and infraspinatus muscles.  
Excellent upper extremity strength was demonstrated.  X-rays 
showed slight deformity of the head of the humerus and the 
bicipital groove.  The diagnosis was status postoperative 
dislocation, left shoulder.  

The veteran was accorded a VA joints examination in July 
1998.  At that time, he complained of pain in the neck and 
both trapezius muscles.  He reported that both shoulders were 
very painful.  He reported that his shoulder pain radiated 
into his upper extremities.  He reported left-hand numbness 
and weakness.  

On examination, range of motion was as follows:  external 
rotation was to 35 degrees; internal rotation was to 70 
degrees; forward elevation was to 170 degrees; and abduction 
was to 170 degrees.  Rotator cuff function was described as 
okay.  The trapezius muscle area was very tender and the 
scapular area was nontender.  There was tenderness at the 
greater tuberosity and the bicipital groove with arm 
abduction to 90 degrees; rotation to 85 degrees; and internal 
rotation was to 30 degrees.  X-rays revealed arthritic 
changes at the acromioclavicular joints; acromial signs of 
chronic rotator cuff impingement, and some mild glenohumeral 
joint degenerative arthritis in both shoulders.  The rotator 
cuff impingement was worse on the left.  The glenohumeral 
join arthritis was worse on the right.

The diagnosis was chronic rotator cuff impingement and 
tendonitis, and rather severe trapezius muscle strain; 
degenerative arthritis, and mild loss of motion.  The 
examiner stated that a 20 percent decrease in motions of the 
left shoulder would cover the portion of the veteran's 
subjective symptoms.  He also stated that flare-ups occurred 
through the entire body with activity and a 15 percent 
decrease in motions would cover the portion of symptoms for 
the left shoulder.  

Analysis

The RO has rated the veteran's left shoulder disability by 
analogy to humerus, other impairment.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5202.  Under that diagnostic a 20 percent 
evaluation is provided where there is recurrent dislocation 
of the minor humerus at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements.  A 40 
percent evaluation is assigned where there is fibrous union, 
a 50 percent evaluation is warranted for nonunion or a false 
flail joint, and a 70 percent evaluation is warranted for 
loss of the humeral head (a flail shoulder).  The evidence of 
record shows that the veteran is right hand dominant [January 
1973 VA examination report].  Thus, his left shoulder is 
considered to be the minor extremity for rating purposes.  38 
C.F.R. § 4.69 (1999).

After reviewing the record, the Board believes that the 
preponderance of the evidence is against an increased rating 
under the criteria of Diagnostic Code 5202.  In order to 
warrant a higher evaluation under Diagnostic Code 5202, the 
veteran's left shoulder disability would have to be 
characterized by fibrous union, nonunion of the humerus 
(false flail joint), or loss of the humerus head (flail 
shoulder).  In this case, there is no indication that the 
veteran has ever experienced these manifestations, and during 
no physical examination have these conditions ever been 
found.  The currently assigned evaluation is the maximum 
schedular rating available for impairment of the humerus 
without evidence of fibrous union, nonunion, or loss of the 
humerus head.  X-ray examinations have not revealed fibrous 
union, nonunion or loss of the head of the humerus.  In light 
of the absence of any indication of these findings in the 
veteran's left shoulder, the Board finds that the 
preponderance of the evidence is against an increased rating 
under Diagnostic Code 5202.

The veteran is currently in receipt of the maximum evaluation 
of 20 percent provided for impairment of the clavicle under 
the provisions of Diagnostic Code 5203. 

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Diagnostic 
Code 5003 (1999).

The Board notes that the most recent X-rays of the veteran's 
left shoulder show degenerative joint disease in the 
acromioclavicular and glenohumeral joints.  Pursuant to 
Esteban, 6 Vet. App. at 262, separate evaluations for 
distinct disabilities resulting from the same injury can be 
assigned so long as the symptomatology for one condition is 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.  As discussed above, the veteran's 
left shoulder disorder is currently rated under Diagnostic 
Code 5202, which provides for evaluation of impairment of the 
humerus but includes references to limitation of motion.  The 
criteria contemplate guarded movement and fibrous or nonunion 
of the joint.  Thus, a separate rating for limitation of 
motion would not be warranted, although the Board must 
consider whether a higher rating could be awarded under 
diagnostic codes pertaining to limitation of motion.

In this case, the appropriate code for the specific joint 
involved is 38 C.F.R. § 4.71a, Diagnostic Code 5201, which 
pertains to limitation of motion of the arm. Under Diagnostic 
Code 5201, limitation of motion of the minor extremity midway 
between the side and shoulder level or at the shoulder level 
warrants a 20 percent evaluation.  Limitation of motion of 
the minor extremity to 25 degrees from the side warrants a 30 
percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Normal range of motion for the shoulder is defined as 
follows: forward elevation (flexion) to 180 degrees; 
abduction to 180 degrees; internal rotation to 90 degrees; 
and external rotation to 90 degrees.  38 C.F.R. § 4.71, Plate 
I (1999).

The most recent VA examination report revealed that the 
veteran could raise his arm to above his head, that is he had 
shoulder abduction and forward elevation of 170 degrees.  The 
examiner concluded that the veteran would have a 20 percent 
additional loss of motion due to functional impairment and an 
additional 15 percent loss of motion on flare ups.

Applying the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
considering the additional loss of motion due to functional 
impairment and pain on flare-ups, the veteran would still 
have a range of motion that would exceed that required for an 
evaluation in excess of the current 20 percent evaluation.  
That is, if he had an additional 35 percent loss of motion 
due to functional impairment and pain during flare-ups, he 
would still retain the ability to raise his arm to above the 
shoulder level.  Additionally the examiner concluded that the 
veteran had only mild loss of motion.  A rating in excess of 
20 percent is, accordingly not warranted under Diagnostic 
Code 5201.

As noted above, the Board has considered the application of 
38 C.F.R. §§ 4.40, 4.45 and 4.59 in light of the Court's 
ruling in DeLuca, and has determined that an additional 
evaluation for pain and limitation of function under these 
codes is not appropriate.

Extraschedular evaluation

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extraschedular ratings, provided that 
the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact, 
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) which found that when an extraschedular grant may 
be in order, that issue must be referred to those "officials 
who possess the delegated authority to assign such a rating 
in the first instance," pursuant to 38 C.F.R. § 3.321.  The 
Board notes that the RO concluded in the March 1999 statement 
of the case that an extraschedular evaluation was not 
warranted for the veteran's service-connected disability.  
The Board will, accordingly, consider the provisions of 38 
C.F.R. § 3.321(b)(1).

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).

In this case, the veteran has not identified any factors that 
may be considered to be exceptional or unusual, and the Board 
also does not find that the record raises the question of 
entitlement to an extraschedular evaluation.  The evidence of 
record does not show that the veteran's service-connected 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. 3.321(b)(1).  See 
also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

After reviewing the records, the Board finds that the 
evidence in this case does not demonstrate that the veteran's 
service-connected left shoulder markedly interferes with his 
ability to maintain employment.  In this regard, the Board 
recognizes that the veteran, now age 65, reported that he was 
working part-time at repair work during his July 1998 VA 
examination.  

The Board also finds that the record does not demonstrate 
that the veteran has required frequent periods of 
hospitalizations so as to render impractical the application 
of the regular schedular standards.  In fact, there is no 
indication in the record that the veteran has required 
hospitalization due to his left shoulder since his inservice 
corrective surgery. 

In conclusion, the Board finds that the evidence of record 
does not reflect any factor which takes the veteran outside 
of the norm, or which presents an exceptional or unusual 
disability picture.  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.


ORDER

Service connection for a back disability is denied.  

Service connection for a stomach disability is denied.  


A rating in excess of 20 percent for a left shoulder 
disability is denied. 



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals



 

